DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on January 27th, 2021 has been entered. Claims 1, 3, 11 and 13 have been amended. Claims 6-7 and 16-17 have been canceled. Claims 1-5, 8-15 and 18-20 are pending i9n the application.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  The claims 3 and 13 are having abbreviation “RA” which has be to translated/defined. For examaple, if RA stands for random access, it should be written as “random access (RA)” in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1).

Kim et al. disclose a method for a user equipment to determine a LBT priority class in a wireless communication system with the following features: regarding claim 1, a method comprising: preparing a preamble to be transmitted over a physical random access channel (PRACH) by a user equipment (UE) to a base station using a RACH procedure over an unlicensed band; determining a channel access priority class (CAPC) according to a priority of the RACH procedure; performing a listen-before-talk (LBT) procedure using a set of LBT parameters associated with the determined channel access priority class (CAPC), wherein a high priority CAPC is assigned when the RACH procedure has a high priority, and wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and transmitting the preamble over the PRACH upon successfully completing the LBT procedure, wherein in response the UE receives a random access response (RAR) from the base station (Fig. 7, shows a method for a UE to determine an LBT priority class and to perform an LBT procedure based on the determined LBT priority class according to an embodiment of the present invention, see teachings in [0012, 0046, 0119-0132 & 0137-0139] summarized as “a method comprising: preparing a preamble to be transmitted over a physical random access channel (PRACH) by a user equipment (UE) to a base station using a RACH procedure over an unlicensed band (i.e. UE performs an LBT procedure in order to transmit data to the base station in an unlicensed band, wherein for uplink transport channel for determining a channel access priority class (CAPC) according to a priority of the RACH procedure (i.e. determining, by a UE attempting to perform uplink transmission in an unlicensed band as a channel access priority class and an apparatus supporting the same is needed), performing a listen-before-talk (LBT) procedure using a set of LBT parameters associated with the determined channel access priority class (CAPC), wherein a high priority CAPC is assigned when the RACH procedure has a high priority, and wherein a low priority CAPC is assigned when the RACH procedure has a low priority (i.e. UE performs an LBT procedure and determines a channel access priority class for uplink transmission, and an LBT priority class and a channel access priority class may be used as the same concept, the UE may determine an LBT priority class based on a logical channel having data to be transmitted and may determine to use which LBT priority class in order to occupy an unlicensed frequency based on a logical channel having data to be transmitted, and the UE may receive mapping information, from a network, including a mutual mapping relation between a logical channel and an LBT priority class, a high priority CAPC is selected when logical channel having the high priority as the representative logical channel for random access, vice versa, a low priority CAPC is selected when logical channel having the low priority), and transmitting the preamble over the PRACH upon successfully completing the LBT procedure, wherein in response the UE receives a random access response (RAR) from the base station (i.e. after determining a specific LBT priority class and response from the base station,  the UE transmitting an initial control message (preamble) over PRACH, as uplink transport channel for transmitting data from the UE 
Kim et al. is short of expressly teaching “wherein a high priority CAPC is assigned when the RACH procedure has a high priority, wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and transmitting the preamble over the PRACH”.
Agiwal discloses a method, and a system for determining a channel access type for a message with the following features: regarding claim 1, wherein a high priority CAPC is assigned when the RACH procedure has a high priority, and wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and transmitting the preamble over the PRACH (Fig. 6, a signal flow diagram illustrating a method of determining an LBT type for a Msg3 transmission, see teachings in [0176-0185] summarized as “wherein a high priority CAPC is assigned when the RACH procedure has a high priority, wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and transmitting the preamble over the PRACH (i.e. UE transmits a random access channel (RACH) preamble to gNB, receiving the random access response (RAR) corresponding to RACH preamble, and the UE performs an LBT procedure according to a pre-defined LBT type or a pre-defined LBT category and and transmits data, CAPC can be pre-defined, for example, a CAPC can be a highest priority CAPC (or lowest CAPC index), the CAPC can be determined based on an event that triggered the random access procedure, for example, if a random access procedure is triggered because of a handover or for a beam failure recovery, a highest priority CAPC (or lowest CAPC index) can be used, further, the CAPC for data transmission, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. by using the features as taught by Agiwal in order to provide a more effective and efficient system that is capable of assigning high priority CAPC and low priority CAPC for high and low priority RACH procedure respectively. The motivation of using these functions is that it is more cost effective and dynamic. 
Agiwal also discloses the following features: regarding claim 3, wherein the RACH procedure is either a high priority RA or a low priority RA that is determined for the corresponding LBT procedure based on a triggering event  (Fig. 6, a signal flow diagram illustrating a method of determining an LBT type for a Msg3 transmission, see teachings in [0183] summarized as “the CAPC can be determined based on an event that triggered the random access procedure, for example, if a random access procedure is triggered because of a handover or for a beam failure recovery, a highest priority CAPC”); regarding claim 4, wherein the high priority RA is triggered by a beam failure recovery (BFR) procedure or a handover (HO) procedure (Fig. 6, illustrates an operation for RA backoff according to an embodiment of the disclosure, see teachings in [0110] summarized as “handover is a high priority random access event and backoff parameter for high priority random access event is configured in dedicated RRC signaling”). 
Regarding claim 11:
Kim et al. disclose a method for a user equipment to determine a LBT priority class in a wireless communication system with the following features: regarding claim 11, a User Equipment (UE), comprising: a random access channel (RACH) handling circuit that prepares a preamble to be transmitted over a physical random access channel (PRACH) by the UE to a base station using a RACH procedure in over an unlicensed 3Inventor: Abhishek Royband, wherein the UE determines a channel access priority class (CAPC) according to a priority of the RACH procedure; a listen-before-talk (LBT) handling circuit that performs an LBT procedure using a set of LBT parameters associated with the determined channel access priority class (CAPC), wherein a high priority CAPC is assigned when the RACH procedure has a high priority, and wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and a transmitter that transmits the preamble over the PRACH upon successfully completing the LBT procedure, wherein in response the UE receives a random access response (RAR) from the base station (Fig. 7, shows a method for a UE to determine an LBT priority class and to perform an LBT procedure based on the determined LBT priority class according to an embodiment of the present invention, see teachings in [0012, 0046, 0119-0132 & 0137-0139] summarized as “a User Equipment (UE), comprising: a random access channel (RACH) handling circuit that prepares a preamble to be transmitted over a physical random access channel (PRACH) by the UE to a base station using a RACH procedure in over an unlicensed 3Inventor: Abhishek Royband (i.e. UE performs an LBT procedure in order to transmit data to the base station in an unlicensed band, wherein for uplink transport channel for transmitting data from the UE to the network includes a random access wherein the UE determines a channel access priority class (CAPC) according to a priority of the RACH procedure (i.e. determining, by a UE attempting to perform uplink transmission in an unlicensed band as a channel access priority class and an apparatus supporting the same is needed), a listen-before-talk (LBT) handling circuit that performs an LBT procedure using a set of LBT parameters associated with the determined channel access priority class (CAPC), wherein a high priority CAPC is assigned when the RACH procedure has a high priority, and wherein a low priority CAPC is assigned when the RACH procedure has a low priority (i.e. UE performs an LBT procedure and determines a channel access priority class for uplink transmission, and an LBT priority class and a channel access priority class may be used as the same concept, the UE may determine an LBT priority class based on a logical channel having data to be transmitted and may determine to use which LBT priority class in order to occupy an unlicensed frequency based on a logical channel having data to be transmitted, and the UE may receive mapping information, from a network, including a mutual mapping relation between a logical channel and an LBT priority class, a high priority CAPC is selected when logical channel having the high priority as the representative logical channel for random access, vice versa, a low priority CAPC is selected when logical channel having the low priority), and a transmitter that transmits the preamble over the PRACH upon successfully completing the LBT procedure, wherein in response the UE receives a random access response (RAR) from the base station (i.e. after determining a specific LBT priority class and response from the base station,  the UE transmitting an initial control message (preamble) over PRACH, as uplink transport channel for transmitting data from the UE to the network includes a random access channel (RACH) for transmitting a preamble)”).
Kim et al. is short of expressly teaching “wherein a high priority CAPC is assigned when the RACH procedure has a high priority, wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and a transmitter that transmits the preamble over the PRACH”.
Agiwal discloses a method, and a system for determining a channel access type for a message with the following features: regarding claim 11, wherein a high priority CAPC is assigned when the RACH procedure has a high priority, wherein a low priority CAPC is assigned when the RACH procedure has a low priority; and a transmitter that transmits the preamble over the PRACH (Fig. 6, a signal flow diagram illustrating a method of determining an LBT type for a Msg3 transmission, see teachings in [0176-0185] summarized as “wherein a high priority CAPC is assigned when the RACH procedure has a high priority, wherein a low priority CAPC is assigned when the RACH procedure has a low priority;and a transmitter that transmits the preamble over the PRACH (i.e. UE transmits a random access channel (RACH) preamble to gNB, receiving the random access response (RAR) corresponding to RACH preamble, and the UE performs an LBT procedure according to a pre-defined LBT type or a pre-defined LBT category and and transmits data, CAPC can be pre-defined, for example, a CAPC can be a highest priority CAPC (or lowest CAPC index), the CAPC can be determined based on an event that triggered the random access procedure, for 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. by using the features as taught by Agiwal in order to provide a more effective and efficient system that is capable of assigning high priority CAPC and low priority CAPC for high and low priority RACH procedure respectively. The motivation of using these functions is that it is more cost effective and dynamic.
Agiwal also discloses the following features: regarding claim 13, wherein the RACH procedure is either a high priority RA or a low priority RA that is determined for the corresponding LBT procedure based on a triggering event  (Fig. 6, a signal flow diagram illustrating a method of determining an LBT type for a Msg3 transmission, see teachings in [0183] summarized as “the CAPC can be determined based on an event that triggered the random access procedure, for example, if a random access procedure is triggered because of a handover or for a beam failure recovery, a highest priority CAPC”); regarding claim 14, wherein the high priority RA is triggered by a beam failure recovery (BFR) procedure or a handover (HO) procedure (Fig. 6, illustrates an operation for RA backoff according to an embodiment of the disclosure, see teachings in [0110] .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1) as applied to claims 1 and 11 above, and further in view of Li et al. (US 2019/0387546 A1).

Kim et al. and Agiwal disclose the claimed limitations as described in paragraph 7 above. Kim et al. and Agiwal do not expressly disclose the following features: regarding claim 2, wherein a Category 4 LBT is selected as a default LBT category for the LBT procedure in the RACH procedure; regarding claim 12, wherein a Category 4 LBT is selected as a default LBT category for the LBT procedure in the RACH procedure.
Li et al. disclose a method for random access operation for unlicensed spectrum with the following features: regarding claim 2, wherein a Category 4 LBT is selected as a default LBT category for the LBT procedure in the RACH procedure (Fig. 1, illustrates an example wireless network according to embodiments of the present disclosure, see teachings in [0155] summarized as “the Category 4 LBT for PRACH LBT can follow the Category 4 LBT with the lowest priority class value, such that the Category 4 LBT for PRACH can have higher channel access chance and therefore it is considered as a default LBT category”); regarding claim 12, wherein a Category 4 LBT is selected as a default LBT category for the LBT procedure in the RACH procedure (Fig. 1, illustrates an example wireless network according to embodiments of the present disclosure, see 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. with Agiwal by using the features as taught by Li et al. in order to provide a more effective and efficient system that is capable of selecting Category 4 LBT as a default LBT category for the LBT procedure in the RACH procedure. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1) as applied to claims 1 and 11 above, and further in view of Ishiil et al. (US 2010/0255867 A1).

Kim et al. and Agiwal disclose the claimed limitations as described in paragraph 7 above. Kim et al. and Agiwal do not expressly disclose the following features: regarding claim 5, wherein the low priority RA is triggered by initial access, timing alignment, or radio resource control (RRC) reconfiguration; regarding claim 15, wherein the low priority RA is triggered by initial access, timing alignment, or radio resource control (RRC) reconfiguration.
Ishiil et al. disclose a mobile station communicating in uplink using a random access channel with the following features: regarding claim 5, wherein the low priority 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. with Agiwal al. by using the features as taught by Ishiil et al. in order to provide a more effective and efficient system that is capable of triggering the low priority RA with initial access. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1) as applied to claims 1 and 11 above, and further in view of Liu et al. (US 2019/0313451 A1).

Kim et al. and Agiwal disclose the claimed limitations as described in paragraph 7 above. Kim et al. and Agiwal do not expressly disclose thethe following features: regarding claim 8, further comprising: transmitting an uplink request to the base station upon successfully completing a second LBT procedure; and receiving an uplink grant from the base station; regarding claim 18, wherein the UE transmits an uplink request to the base station upon successfully completing a second LBT procedure, and wherein the UE receives an uplink grant from the base station.
Liu et al. disclose a method of communication by a terminal of a wireless network with the following features: regarding claim 8, further comprising: transmitting an uplink request to the base station upon successfully completing a second LBT procedure; and receiving an uplink grant from the base station (Fig. 1, a conceptual diagram of a radio communication system according to the present embodiment, see teachings in [0043-0045] summarized as “uplink LBT includes a procedure where the terminal 1 performs one or more LBTs where the base station 3 has issued an instruction to perform uplink transmission, and the terminal 1 receiving an uplink grant from the base station 3”); regarding claim 18, wherein the UE transmits an uplink request to the base station upon successfully completing a second LBT procedure, and wherein the UE receives an uplink grant from the base station (Fig. 1, a conceptual diagram of a radio communication system according to the present embodiment, see teachings in [0043-0045] summarized as “uplink LBT includes a procedure where the terminal 1 performs one or more LBTs where the base station 3 has issued an instruction to perform uplink transmission, and the terminal 1 receiving an uplink grant from the base station 3”).
.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1) and Liu et al. (US 2019/0313451 A1) as applied to claims 1 and 11 above, and further in view of Jeon et al. (US 2020/0053779 A1).

Kim et al., Agiwal and Liu et al. disclose the claimed limitations as described in paragraphs 7 and 10 above. Kim et al., Agiwal and Liu et al. do not expressly disclose thethe following features: regarding claim 9, wherein the second LBT procedure is performed using the same set of LBT parameters associated with the same CAPC; regarding claim 19, wherein the second LBT procedure is performed using the same set of LBT parameters associated with the same CAPC.
Jeon et al. disclose a method for channel selection using a LBT procedure with the following features: regarding claim 9, wherein the second LBT procedure is performed using the same set of LBT parameters associated with the same CAPC (Fig. 28, shows example associations between downlink reference signals and one or more 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. with Agiwal and Liu et al.al. by using the features as taught by Jeon et al. in order to provide a more effective and efficient system that is capable of performing second LBT procedure using the same set of LBT parameters. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0053273 A1) in view of Agiwal (US 2020/0059969 A1) and Liu et al. (US 2019/0313451 A1) as applied to claims 1 and 11 above, and further in view of Islam et al. (US 2018/0176949 A1).

Kim et al., Agiwal and Liu et al. disclose the claimed limitations as described in paragraphs 7 and 10 above. Kim et al., Agiwal and Liu et al. do not expressly disclose thethe following features: regarding claim 10, wherein the RACH procedure is a two-step RA, and wherein the UE transmits the preamble and an uplink request to the base station, and wherein the UE in response receives the RAR and an uplink grant from the base station; regarding claim 20, wherein the RACH procedure is a two-step RA, and wherein the UE transmits the preamble and an uplink request to the base station, and wherein the UE in response receives the RAR and an uplink grant from the base station.
Islam et al. disclose methods, systems, and devices for selecting different uplink transmission parameters for transmission in wireless network with the following features: regarding claim 10, wherein the RACH procedure is a two-step RA, and wherein the UE transmits the preamble and an uplink request to the base station, and wherein the UE in response receives the RAR and an uplink grant from the base station (Fig. 2, illustrates an example of a system that supports uplink transmission parameter selection during random access message transmission and retransmission in accordance with aspects of the present disclosure, see teachings in [0069 & 0076] summarized as “wireless system 100 may employ LTE unlicensed (LTE-U) radio access technology or NR technology operating in unlicensed radio frequency spectrum bands, wireless devices such as base stations 105 and UEs 115 may employ listen-before-talk (LBT) procedures to ensure the channel is clear before transmitting data, if the base station 105-a receives a directional RACH request message, or random access 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. with Agiwal and Liu et al. by using the features as taught by Islam et al. in order to provide a more effective and efficient system that is capable of transmitting uplink request and receiving RAR and uplink grant. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/2/2021


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473